69 So.3d 310 (2011)
Stephen M. REYNOLDS, Appellant,
v.
COMMERCIAL CARRIER CORPORATION and Gallagher Bassett Services, Inc., Appellees.
No. 1D11-0167.
District Court of Appeal of Florida, First District.
August 4, 2011.
Rehearing Denied September 26, 2011.
Bradley Guy Smith of Smith, Feddeler, Smith & Miles, P.A., Lakeland, Susan W. Fox of Fox & Loquasto, P.A., Tampa, and Wendy S. Loquasto of Fox & Loquasto, P.A., Tallahassee, for Appellant.
Kevin E. Leisure and Bruno DeZayas of the Law Offices Harbsmeier DeZayas, LLP, Lakeland, for Appellees.
PER CURIAM.
In this workers' compensation case, Claimant appeals an order of the Judge of Compensation Claims (JCC) awarding prevailing party costs to the Employer/Carrier (E/C). Claimant is entitled to relief. Specifically, prior to the 2003 amendment to section 440.34(3), Florida Statutes, only a prevailing claimant was permitted to tax "reasonable costs" against an E/C, whereas since that time any prevailing party may recover costs. See Ch. 03-412, § 26, at 3944, Laws of Fla. Here, it is not disputed that the accident happened in 1996, before the amendment took effect. Because the right to costs is substantive, the amendment is not retrospective, and the JCC erred in awarding the E/C prevailing-party costs. See Carrillo v. Case Eng'g, 53 So.3d 1214 (Fla. 1st DCA 2011).
REVERSED.
WOLF, DAVIS, and MARSTILLER, JJ., concur.